DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments and arguments filed on 06/01/2022, in which, claims 1, 4, 10-11, 14, and 20 have been amended. Claims 1-20 remain pending in the present application with claims 1 and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive.
On pages 6-9, Applicant argues that “Ali teaches a display system for a machine 100 (tractor 102) having multiple imaging devices 122 coupled to an operator cab 120 of the machine 100 for capturing image data of an environment around the machine 100. Ali describes an operator seat 200 within the cab 120 that is rotatable between a first position (oriented towards a first implement 110 anterior to the tractor 102) and a second position (oriented towards a second implement 112 posterior to the tractor 102), as well as a display screen 232 that may revolve along with the operator seat 200. Ali further describes a position sensor 216 that generates signals indicative of the rotational orientation of the operator seat 200 relative to the operator cab 120. Ali particularly describes that "[t]he display screen 232 may receive the signals indicative of the position of the operator seat 200 generated by the position sensor 216. The display screen 232 may determine the position of the operator seat 200 relative to the operator cab 120." (Ali, [0028]). Specifically, Ali teaches that "the display screen 232 displays a surround-view image of the environment of the machine 100 based on the image data. The display screen 232 may generate the surround-view image by stitching images captured from the multiple imaging devices 122. The display screen 232 may adjust the surround-view image of the environment of the machine 100 being displayed on the display screen 232 based on the position of the operator seat 200 such that the operator may have a correct perspective of the surround-view image." (Ali, [0029]). For instance, FIG. 4 of Ali shows the first implement 110 "in front of the machine 100" when the operator seat 200 is in the first position (associated with operating the first implement 110), and FIG. 5 of Ali shows "the second implement 112 in front of the machine 100" when the operator seat 200 is in the second position (associated with operating the second implement 112). (Ali, [0030]-[0031]). As noted in the Office Action, Ali does not teach "the computing device being configured to: receive an input indicative of an operating state of the work vehicle; and control the display device to display image data from the at least one imaging device associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle." (Office Action, page 6). To overcome such deficiencies, the Office Action cites Shibata. Shibata teaches a work vehicle (e.g., backhoe loader 1) including a first work machine (e.g., loader 3) and a second work machine (e.g., backhoe 4), where the work vehicle further "includes: a seat for which an orientation position toward the first work machine and an orientation position toward the second work machine can be switched; a seat position detection unit configured to detect the orientation position of the seat; a display unit configured to display information related to an operation state of the work vehicle; and a control unit configured to change information displayed by the display unit according to the orientation position of the seat detected by the seat position detection unit." (Shibata, Abstract). For instance, when the seat 20 of Shibata is in the orientation position toward the loader 3, the display screen 81 includes "common monitoring items related to the operation state of the backhoe loader 1" (i.e., the engine water temperature gauge G1, the fuel level gauge G3, the fuel consumption gauge G4, and the service meter S), as well as "individual monitoring items related to the operation state of the loader 3" (i.e., the torque converter oil temperature gauge G2 and the icon 10). (Shibata, [0066]). Similarly, when the seat 20 of Shibata is in the orientation position toward the backhoe 4, the common monitoring items are still displayed, while "individual monitoring items related to the operation state of the backhoe 4" (i.e., an engine speed gauge G5 and an auto deceleration indicator G6) are displayed instead of the individual monitoring items related to the operation state of the loader 3. (Shibata, [0069]). The Office Action suggests that Shibata "discloses a computing device communicatively coupled to the display device and the at least one imaging device," and cites  [0055] of Shibata as teaching "the computing device being configured to: ...control the display device to display image data associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle," as currently claimed (Office Action, pages 5-6). However, the Office Action does not clearly point out what feature of Shibata is being recited as equivalent to "at least one imaging device," as claimed. Shibata does not appear to disclose at least one imaging device "being configured to generate image data associated with a first portion of a worksite adjacent the first end of the work vehicle and a second portion of the worksite adjacent the second end of the work vehicle," as currently claimed. In fact, Ali specifically states that "the '240 reference does not disclose[] anything about displaying images of the environment around the machine," where the '240 reference is issued Shibata (U.S. Pat. No. 9,217,240). (Ali, [0004]). Further, Shibata at [0055] teaches that: … As such, Shibata only suggests that the control unit 42 controls the display device 35 to display the information transmitted by the controller 50 related to the operation state of the loader 3 based only on the position of the seat 20, not data associated with the first portion or the second portion of the worksite based at least in part on the position of the seat 20 and the operation state of the loader 3. Thus, Shibata does not teach or suggest "the computing device being configured to: ... control the display device to display image data associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle," as currently claimed. It is respectfully submitted that one of ordinary skill in the art would only be motivated to modify Ali in view of Shibata to display information related to the operation state of the first implement 110 or the second implement 112 based on the position of the operator seat 200, in addition to adjusting the surround-view image of the environment of the machine 100 being displayed on the display screen 232 based on the position of the operator seat 200 alone. As such, Ali in view of Shibata would not teach or suggest a computing device configured to "control the display device to display the image data associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle," as recited by claim 1. Additionally, the surround-view of Ali includes both implements 110, 112. As such, Ali in view of Shibata would at least not teach or suggest a computing device configured to "control the display device to display the image data associated with the first portion or the second portion of the worksite," as recited by claim 1. Thus, Applicant respectfully submits that independent claim 1 and its dependent claims are patentable over Ali in view of Shibata.”
	In response, Examiner respectfully submits that Ali does disclose at least one imaging device "being configured to generate image data associated with a first portion of a worksite adjacent the first end of the work vehicle and a second portion of the worksite adjacent the second end of the work vehicle," as currently claimed. Ali’s display system includes multiple imaging devices and position sensor (see Ali, paragraph [0027]: “The display system 230 further includes the multiple imaging devices 122 and the position sensor 216. The display screen 232 may be in communication with the imaging devices 122 and may receive the signals indicative of the image data generated by the imaging devices 122. The display screen 232 may process the image data and display various views of the environment around the machine 100”). Ali’s display screen may communicate with the position sensor so that display screen may adjust the imaging being displayed based on determined position of the operator seat position (see Ali, paragraph [0028]: “The display screen 232 may also be in communication with the position sensor 216. The display screen 232 may receive the signals indicative of the position of the operator seat 200 generated by the position sensor 216. The display screen 232 may determine the position of the operator seat 200 relative to the operator cab 120. Further, the display screen 232 may adjust the image being displayed on the display screen 232 based on the position of the operator seat 200 so that the operator may have an appropriate view of the environment around the machine 100”). Furthermore, as applicant points out that “Ali specifically states that "the '240 reference does not disclose anything about displaying images of the environment around the machine," where the '240 reference is issued Shibata (U.S. Pat. No. 9,217,240). (Ali, [0004])”, an improved display system is required. Ali in view of Shibata would teach or suggest a computing device configured to "control the display device to display the image data associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle," as recited by claim 1. Therefore, Applicant's arguments are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner suggests when responds to a 35 U.S.C 103 rejection, please consider the rejection of all the references as a whole.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “device” (or “means”, “step for”, “unit”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “device” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a display device in claim 1;
at least one imaging device being configured to generate image data in claim 1; 
a computing device being configured to receive an input indicative and control the display device in claim 1; 
at least one imaging device in claim 9;
a first imaging device configured to generate the image data in claim 9;
a second imaging device configured to generate the image data in claim 9; and
a display device in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-10 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 20180234626 A1, hereinafter referred to as “Ali”) in view of Shibata (US 20140190046 A1, hereinafter referred to as “Shibata”).
Regarding claim 1, Ali discloses a system for automatically controlling a display system for a work vehicle, the work vehicle comprising a chassis extending between a first end and a second end, a first implement supported at the first end of the chassis, a second implement supported at the second end of the chassis, and a chair, the chair being selectively movable between a first position and a second position, the chair being oriented toward the first end of the work vehicle in the first position and toward the second end of the work vehicle in the second position (see Ali, FIG. 1), the system comprising: 
a display device (see Ali, paragraph [0026]: “The operator cab 120 includes a display system 230 for the operator. The display system 230 includes a display screen 232 which displays images of the environment of the machine 100”); 
at least one imaging device provided in operative association with the work vehicle, the at least one imaging device being configured to generate image data associated with a first portion of a worksite adjacent the first end of the work vehicle and a second portion of the worksite adjacent the second end of the work vehicle (see Ali, paragraph [0030]: “FIGS. 4 and 5 illustrate the images being displayed on the display screen 232 corresponding to the first position and the second position of the operator seat 200. Referring to FIG. 4, the first position of the operator seat 200 corresponds to the operator facing towards the first set of controls 218. In the first position of the operator seat 200, the operator would be operating the first implement 110. Thus, the operator may need to see the view of the environment around the machine 100 on the display screen 232 as if the operator seat 200 is facing towards the first implement 110. The operator may want to see on the display screen 232 a field of view including the first implement 110. In the illustrated embodiment, the display screen 232 displays an image showing the first implement 110 in front of the machine 100”); and 
a computing device communicatively coupled to the display device and the at least one imaging device, the computing device being configured to: 
receive an input indicative of a position of the chair (see Ali, paragraph [0022]: “The operator seat 200 further includes a position sensor 216 which generates signals indicative of the position of the operator seat 200 relative to the operator cab 120”); and 
control the display device to display the image data associated with the first portion or the second portion of the worksite based at least in part on the position of the chair and the operating state of the work vehicle (see Ali, paragraph [0028]: “The display screen 232 may also be in communication with the position sensor 216. The display screen 232 may receive the signals indicative of the position of the operator seat 200 generated by the position sensor 216. The display screen 232 may determine the position of the operator seat 200 relative to the operator cab 120. Further, the display screen 232 may adjust the image being displayed on the display screen 232 based on the position of the operator seat 200 so that the operator may have an appropriate view of the environment around the machine 100”). 
Regarding claim 1, Ali discloses all the claimed limitations with the exception of a computing device communicatively coupled to the display device and the at least one imaging device, the computing device being configured to: receive an input indicative of an operating state of the work vehicle.
Shibata from the same or similar fields of endeavor discloses a computing device communicatively coupled to the display device and the at least one imaging device, the computing device being configured to: 
receive an input indicative of an operating state of the work vehicle (see Shibata, paragraph [0043]: “An instrument panel 22 provided with various gauges, a first work machine gauge board 23 including a loader gauge board that displays an operation state of the loader 3, and a traveling operation unit 24 facing the loader 3 side and for a traveling operation of the backhoe loader 1 are provided anterior to the seat 20” and paragraph [0047]: “The switch panel 41 may be integrally incorporated into the display device 35, and may be integrally structured with the display unit 40 using the display unit 40 as a touch panel. In addition, the switch panel 41 may be incorporated into the instrument group 34”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shibata with the teachings as in Ali. The motivation for doing so would ensure the system to have the ability to use the instrument panel provided with various gauges disclosed in Shibata to display an operation state of the loader and to use the vehicle control controller to transmit information related to the operation state of the work machine to the display device and to display the information related to the operation state of work machine in the display unit thus receiving an input indicative of an operating state of the work vehicle in order to determine the operating state of the work vehicle upon identifying the position of operator’s chair for providing a work vehicle operator a beneficial view of the operating state of the vehicle.
Regarding claim 2, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 1, further comprising a position sensor configured to generate data indicative of the position of the chair, the computing device being configured to receive the input indicative of the position of the chair from the position sensor (see Ali, paragraph [0028]: “The display screen 232 may also be in communication with the position sensor 216. The display screen 232 may receive the signals indicative of the position of the operator seat 200 generated by the position sensor 216. The display screen 232 may determine the position of the operator seat 200 relative to the operator cab 120. Further, the display screen 232 may adjust the image being displayed on the display screen 232 based on the position of the operator seat 200 so that the operator may have an appropriate view of the environment around the machine 100”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 1, wherein the input indicative of the operating state of the work vehicle comprises a position of at least one of a gear shift device, a turn-signal device, a stabilizing device, the first implement, or the second implement (see Shibata, paragraph [0043]: “the traveling operation unit 24 includes a steering wheel 25 that steers the tires of the lower traveling body 2 and determines the swing direction, a direction indicating lever 26 that indicates the swing direction, a gear shift lever 27 that shifts a gear, an accelerator pedal 28, and a brake pedal 29”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 3, wherein the computing device is configured to control the display device to display the image data associated with the second portion of the worksite when the chair is in the first position (see Shibata, paragraph [0055]: “displayed in a first work machine individual information display region 71 on the display screen 81. In addition, display content of a common monitoring item related to the operation state of the backhoe loader 1 that is common to the loader 3 and the backhoe 4 is displayed in a region other than the first work machine individual information display region 71 on the display screen 81”), the gear shift device is in a first position indicative of the work vehicle being configured to move in a first direction, the first end being forward of the second end along the first direction, and the turn-signal device is in an indicating position (see Shibata, paragraph [0068]: “the operator can cause the backhoe loader 1 to travel by arbitrarily selecting and setting a phase pattern of the four-wheel steering system (a combination of the steering direction of the tires). As for displaying the first work machine individual information display region 71 in an arbitrary position on the display screen 81, the first work machine individual information display region 71 is displayed in a position at the loader 3 side (anterior to the vehicle body) during a loader work, and the second work machine individual information display region 72 is displayed in a position at the backhoe 4 side (posterior to the vehicle body) during a backhoe work, as described above, whereby the operator can reduce the movement of the view when looking at the displayed individual monitoring items, and the workability can be improved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 3, wherein the computing device is configured to control the display device to display the image data associated with the second portion of the worksite when the chair is in the first position (see Shibata, paragraph [0055]: “displayed in a first work machine individual information display region 71 on the display screen 81. In addition, display content of a common monitoring item related to the operation state of the backhoe loader 1 that is common to the loader 3 and the backhoe 4 is displayed in a region other than the first work machine individual information display region 71 on the display screen 81”) and the gear shift device is in a second position indicative of the work vehicle being configured to move in a second direction, the second end being forward of the first end along the second direction (see Shibata, paragraph [0074]: “when the seat 20 is determined to be in the orientation position toward the loader 3 based on the revolving of the seat 20 (step ST4), the backhoe loader 1 can select a phase pattern of the four-wheel steering system in moving and traveling (a combination of the steering directions of the tires)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 3, wherein the computing device is configured to control the display device to display the image data associated with the second portion of the worksite when the chair is in the second position and the stabilizing device is in a stabilizing position (see Shibata, paragraph [0057]: “the orientation position of the seat 20 is determined to be the orientation position toward the backhoe 4. In this case, the vehicle control controller 50 transmits information related to the operation state of the backhoe 4 to the display device 35, and the control unit 42 performs control for allowing the display unit 40 to display the information related to the operation state of the backhoe”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 3, wherein the computing device is configured to control the display device to display the image data associated with the first portion of the worksite when the chair is in the second position, at least one of the stabilizing device or the first implement is in a transport position, and the second implement is being moved (see Shibata, paragraph [0076]: “When the seat 20 is in the orientation position toward the loader 3, other individual monitoring items related to the operation state of the loader 3 may be displayed; and when the seat 20 is in the orientation position toward the backhoe 4, other individual monitoring items related to the operation state of the backhoe 4 may be displayed”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 1, wherein the computing device is configured to determine an operating mode of the work vehicle based at least in part on the position of the chair and the operating state, wherein the computing device is configured to control the display device to display the image data based on the operating mode of the work vehicle (see Shibata, paragraph [0026]: “information displayed by a display unit is changed according to an orientation position of a seat in a backhoe loader, in which a loader and a backhoe are arranged and which includes the seat for which an orientation position toward the loader and an orientation position toward the backhoe can be switched. Therefore, the visibility of information necessary in respective works with the loader and with the backhoe can be improved using the same display unit”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 1, wherein the at least one imaging device comprises a first imaging device configured to generate the image data associated with the first portion of the worksite and a second imaging device configured to generate the image data associated with the second portion of the worksite (see Ali, paragraph [0030]: “FIGS. 4 and 5 illustrate the images being displayed on the display screen 232 corresponding to the first position and the second position of the operator seat 200. Referring to FIG. 4, the first position of the operator seat 200 corresponds to the operator facing towards the first set of controls 218. In the first position of the operator seat 200, the operator would be operating the first implement 110. Thus, the operator may need to see the view of the environment around the machine 100 on the display screen 232 as if the operator seat 200 is facing towards the first implement 110. The operator may want to see on the display screen 232 a field of view including the first implement 110. In the illustrated embodiment, the display screen 232 displays an image showing the first implement 110 in front of the machine 100”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Ali and Shibata as discussed above also disclose the system of claim 1, wherein the at least one imaging device is movable such that a field of view of the at least one imaging device is selectively directable towards the first portion of the worksite or the second portion of the worksite (see Ali, paragraph [0030]: “the operator may need to see the view of the environment around the machine 100 on the display screen 232 as if the operator seat 200 is facing towards the first implement 110. The operator may want to see on the display screen 232 a field of view including the first implement 110. In the illustrated embodiment, the display screen 232 displays an image showing the first implement 110 in front of the machine 100”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, Ali discloses a method for automatically controlling a display system for a work vehicle, the work vehicle comprising a chassis extending between a first end and a second end, a first implement supported at the first end of the chassis, a second implement supported at the second end of the chassis, and a chair, the chair being selectively movable between a first position and a second position, the chair being oriented toward the first end of the work vehicle in the first position and toward the second end of the work vehicle in the second position (see Ali, FIG. 1), the method comprising: 
receiving, with one or more computing devices of a computing system, an input indicative of a position of the chair (see Ali, paragraph [0028]: “The display screen 232 may also be in communication with the position sensor 216. The display screen 232 may receive the signals indicative of the position of the operator seat 200 generated by the position sensor 216. The display screen 232 may determine the position of the operator seat 200 relative to the operator cab 120. Further, the display screen 232 may adjust the image being displayed on the display screen 232 based on the position of the operator seat 200 so that the operator may have an appropriate view of the environment around the machine 100”); and 
controlling, with the one or more computing devices, a display device to display image data associated with a first portion of a worksite adjacent the first end of the work vehicle or a second portion of the worksite adjacent the second end of the work vehicle based at least in part on the position of the chair and the operating state of the work vehicle (see Ali, paragraph [0030]: “FIGS. 4 and 5 illustrate the images being displayed on the display screen 232 corresponding to the first position and the second position of the operator seat 200. Referring to FIG. 4, the first position of the operator seat 200 corresponds to the operator facing towards the first set of controls 218. In the first position of the operator seat 200, the operator would be operating the first implement 110. Thus, the operator may need to see the view of the environment around the machine 100 on the display screen 232 as if the operator seat 200 is facing towards the first implement 110. The operator may want to see on the display screen 232 a field of view including the first implement 110. In the illustrated embodiment, the display screen 232 displays an image showing the first implement 110 in front of the machine 100”), the image data being generated by at least one imaging device provided in operative association with the work vehicle (see Ali, paragraph [0027]: “The display system 230 further includes the multiple imaging devices 122 and the position sensor 216. The display screen 232 may be in communication with the imaging devices 122 and may receive the signals indicative of the image data generated by the imaging devices 122. The display screen 232 may process the image data and display various views of the environment around the machine 100”). 
Regarding claim 11, Ali discloses all the claimed limitations with the exception of receiving, with the one or more computing devices, an input indicative of an operating state of the work vehicle.
Shibata from the same or similar fields of endeavor discloses receiving, with the one or more computing devices, an input indicative of an operating state of the work vehicle (see Shibata, paragraph [0043]: “the traveling operation unit 24 includes a steering wheel 25 that steers the tires of the lower traveling body 2 and determines the swing direction, a direction indicating lever 26 that indicates the swing direction, a gear shift lever 27 that shifts a gear, an accelerator pedal 28, and a brake pedal 29”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shibata with the teachings as in Ali. The motivation for doing so would ensure the system to have the ability to use the instrument panel provided with various gauges disclosed in Shibata to display an operation state of the loader and to use the vehicle control controller to transmit information related to the operation state of the work machine to the display device and to display the information related to the operation state of work machine in the display unit thus receiving an input indicative of an operating state of the work vehicle in order to determine the operating state of the work vehicle upon identifying the position of operator’s chair for providing a work vehicle operator a beneficial view of the operating state of the vehicle.
Regarding claim 12, the combination teachings of Ali and Shibata as discussed above also disclose the method of claim 11, wherein receiving the input indicative of the position of the chair comprises receiving the input indicative of the position of the chair from a position sensor configured to detect the position of the chair (see Ali, paragraph [0022]: “The operator seat 200 further includes a position sensor 216 which generates signals indicative of the position of the operator seat 200 relative to the operator cab 120”).
The motivation for combining the references has been discussed in claim 11 above.
Claim 13 is rejected for the same reasons as discussed in claim 3 above.
Claim 14 is rejected for the same reasons as discussed in claim 4 above.
Claim 15 is rejected for the same reasons as discussed in claim 5 above.
Claim 16 is rejected for the same reasons as discussed in claim 6 above.
Claim 17 is rejected for the same reasons as discussed in claim 7 above.
Claim 18 is rejected for the same reasons as discussed in claim 8 above.
Claim 19 is rejected for the same reasons as discussed in claim 9 above.
Claim 20 is rejected for the same reasons as discussed in claim 10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484